Name: 2002/729/EC: Commission Decision of 26 March 2002 amending Decision C(2001)647 approving the single programming document for Community structural assistance under Objective 2 in the region of Brittany in France (notified under document number C(2002) 274)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions of EU Member States;  financing and investment;  regions and regional policy;  Europe;  cooperation policy
 Date Published: 2002-09-09

 Avis juridique important|32002D07292002/729/EC: Commission Decision of 26 March 2002 amending Decision C(2001)647 approving the single programming document for Community structural assistance under Objective 2 in the region of Brittany in France (notified under document number C(2002) 274) Official Journal L 241 , 09/09/2002 P. 0131 - 0132Commission Decisionof 26 March 2002amending Decision C(2001)647 approving the single programming document for Community structural assistance under Objective 2 in the region of Brittany in France(notified under document number C(2002) 274)(Only the French text is authentic)(2002/729/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 34(3) thereof,Whereas:(1) By Decision C(2001)647 the Commission approved the single programming document for Community structural assistance under Objective 2 in the region of Brittany in France.(2) On 17 September 2001 the French authorities sent the Commission a request arising from the storms which had affected Brittany to allocate to that region part of the appropriations remaining available under Objective 2-France by increasing the assistance from the Structural Funds under the single programming document for Brittany by EUR 5332831 to be allocated to priority 3 "Making firms more dynamic and adjusting the regional economy to global conditions."(3) At its meeting on 12 October 2001 the Monitoring Committee for the single programming document examined and approved the amendments to that Document and its financing plan. The Commission was informed of the approval of those amendments by letter dated 17 September 2001.(4) Decision C(2001)647 should therefore be amended,HAS ADOPTED THIS DECISION:Article 1Decision C(2001)647 is amended as follows:Article 2(2) and Article 3(1) and (2) are replaced by:Article 2The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 1400926184 for the whole period, the financial contribution from the Structural Funds at EUR 408968095 and that from the EAGGF Guarantee Section at EUR 56707000.The resulting requirement for national resources of EUR 583902092 from the public sector and EUR 351348997 from the private sector can be partly met by Community loans from the European Investment Bank and other lending instruments.Article 31. The total assistance from the Structural Funds granted under the single programming document amounts to EUR 408968095, to which the EAGGF Guarantee Section will contribute a further EUR 56707000.The procedure for granting the financial assistance, including the financial contribution from the Funds for the various priorities included in the single programming document, is set out in the financing plan annexed to this Decision.2.>TABLE>The financial tables annexed to Decision C(2001)647 shall be replaced by those annexed to this Decision.Article 2This Decision is addressed to the French Republic.Done at Brussels, 26 March 2002.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.